Confidential

 

Thorium Power

www.thoriumpower.com

 

 

Subscription Agreement

 

 

 

 

 

 

 

8300 Greensboro Drive, Suite 800, McLean, VA 22102 USA

Tel: +1-703-918-4918 Fax: +1-202-318-2502

 


--------------------------------------------------------------------------------



 

THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND ALL
OTHER APPLICABLE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITES LAWS OF
ANY OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES
SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR ANY OTHER SECURITES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE SECURITIES OFFERED BY THE
COMPANY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

2

 


--------------------------------------------------------------------------------



 

 

SUBSCRIPTION AGREEMENT

Thorium Power, Inc.

8300 Greensboro Drive

Suite 800

McLean, VA 22102

To Whom It May Concern:

The undersigned (the “Subscriber”) desires to become a stockholder of Thorium
Power, Inc., a Delaware corporation (the “Company). The Subscriber and the
Company hereby agree as follows:

1.

Subscription. The Subscriber hereby subscribes for and agrees to accept from the
Company ________ shares of the Company’s Common Stock, par value $0.05 per share
(the “Shares”), for a subscription price of $4 per share.

2.

Purchase Procedure. The Subscriber acknowledges that, in order to receive the
Shares, it must, and it does herewith, deliver to the Company two (2) executed
and witnessed counterparts of the signature page attached to this Subscription
Agreement (the “Agreement”).

3.

Representations of Subscriber. By executing this Agreement, the Subscriber makes
the following representations, declarations, and warranties to the Company, with
the intent and understanding that the Company will rely thereon:

(a)

Such Subscriber acknowledges that it has received full and fair disclosure and
carefully read in their entirety: (i) the Certificate of Incorporation of the
Company, as amended, as filed with the Secretary of State of the State of
Delaware; (ii) all of the information that the Subscriber deemed necessary to
verify the accuracy and completeness of the Company’s representations,
warranties and covenants made herein; (iii) a copy of the Company’s Investor
Presentation, dated January 16, 2006 (including the “Risks of Investing”
contained therein); (iv) a copy of the Company’s most recent financial
statements; and (v) written (or verbal) answers to all questions the Subscriber
submitted to the Company regarding an investment in the Company. The Subscriber
has relied on the information contained in the foregoing documents and the
information provided in response to its questions and has not been furnished
with any other documents, offering literature, memorandum or prospectus.

(b)

Such Subscriber acknowledges that it has been informed that the Company’s
business plan is to provide for the disposition of plutonium in existing nuclear
reactors and to replace existing fuels used in nuclear power plants; the
Subscriber therefore understands that an investment in the Shares is speculative
and involves a high degree of risk and the Subscriber recognizes and understands
the risks relating to the purchase of the Shares. Such Subscriber has no need
for liquidity in this investment, has the ability to bear the economic risk of
this investment, and at the present time and in the foreseeable future can
afford a complete loss of this investment. Such Subscriber has no reason to
anticipate

 

3

 


--------------------------------------------------------------------------------



 

any change in his or her circumstances, financial or otherwise, which may cause
hardship to such Subscriber in light of the lack of liquidity of the Shares
herein subscribed for.

(c)

Such Subscriber understands that there are risks associated with investing in
the Company’s Common Stock and has reviewed and understands the “Risks of
Investing” set forth in the Investor Presentation, dated January 16, 2006.

(d)

Such Subscriber understands that the Company was organized on January 8, 1992
and has not yet commenced commercial activities, has no revenues, earnings,
working capital, borrowing capacity or operating history and is dependent upon
the net proceeds of the offering of its Common Stock, including the Shares, in
order to continue its existence and carry out its proposed business plan. There
is no assurance that the Company will be successful in continuing to sell its
shares of Common Stock. or that the proceeds from the sale of its Common Stock
will be sufficient for it to carry out its business plan.

(e)

Such Subscriber understands that the proceeds of the offering of the Company’s
Common Stock will be used, among other things, to fund the Company’s technical
work at the Kurchatov Institute, for working capital, and to pay the salaries of
the officers of the Company and various consultants to the Company.

(f)

Such Subscriber understands that the technology that the Company is developing
is experimental, has never been developed before and there is no assurance that
such technology will ever work or if it does, that it will be commercially
feasible for the Company to operate a business using such technology.

(f)

Such Subscriber understands that: (i) the Shares being purchased have not been
the subject of registration under the Securities Act of 1933, as amended (the
“Act”), or any other securities laws; (ii) the Subscriber cannot sell the Shares
unless such sale is registered under the Act and any applicable securities laws
or unless exemptions from such registration requirements are available; (iii) a
legend will be placed on any certificate or certificates evidencing the Shares
stating that the Shares have not been registered under the Act and setting forth
or referring to the restrictions on transferability and sales of the Shares;
(iv) the Shares will be subject to contractual transfer restrictions pursuant to
the terms of this Agreement and all other applicable agreements between the
Company and the Subscriber; and (v) the Company has no obligation to register
the sale of the Shares or assist the Subscriber in obtaining an exemption from
applicable registration requirements except as set forth herein. The Subscriber
agrees not to resell the Shares without compliance with the terms of this
Agreement, all other applicable agreements between the Company and the
Subscriber, the Act and all applicable securities laws.

(g)

Such Subscriber: (i) is acquiring the Shares solely for the Subscriber’s own
account for investment purposes only and not with a view toward resale or
distribution, either in whole or in part; (ii) other than that certain Agreement
and Plan of Merger dated February 14, 2006 by and among the Subscriber, TA
Acquisition Corp. and the Company (the “Merger Agreement”), has no contract,
undertaking, agreement or other

 

4

 


--------------------------------------------------------------------------------



 

arrangement, in existence or contemplated, to sell, pledge, assign or otherwise
transfer the Shares to any other person; and (iii) agrees not to sell or
otherwise transfer such Shares unless and until such transaction is subsequently
registered under the Act and any applicable securities laws or unless an
exemption from any applicable registration requirement is available.

(h)

Such Subscriber understands that: (i) the offering contemplated hereby has not
been reviewed by any governmental body or agency; (ii) if required by the laws
or regulations of any applicable jurisdiction, the offering contemplated hereby
will be submitted to the appropriate authorities of such state(s) for
registration or exemption therefrom; and (iii) the documents used in connection
with this offering have not been reviewed or approved by any regulatory agency
or government department, nor has any such agency or government department made
any finding or determination as to the fairness of the Shares for investment.

(i)

Such Subscriber is aware that because the Shares have not been the subject of
registration under the Act, no prospectus for the distribution of the Shares
been qualified under any securities law and no market exists for the Shares.

(j)

All of the information that the Subscriber has provided to the Company
concerning the Subscriber, the Subscriber’s financial position and the
Subscriber’s knowledge of financial and business matters is correct and complete
as of the date hereof. The Subscriber further agrees, if requested by the
Company or its authorized representative, to provide bank references or other
confirming information concerning the Subscriber’s financial information as may
be reasonably requested by the Company.

(k)

Other than as described in the Merger Agreement, such Subscriber shall not sell,
assign, encumber or transfer all or any part of the Shares being acquired unless
the Company has determined, upon the advice of counsel for the Company, that no
applicable securities laws will be violated as a result of such transfer. The
Company may require an opinion of counsel acceptable to the Company to the
effect that such transfer or assignment may be effected without registration
under the Act, and does not violate any applicable securities laws. The
restrictions in this subparagraph (i), as well as those set forth elsewhere in
this Agreement, apply to all resales, including resales in reliance on
Regulation S under the Act.

(l)

Such Subscriber represents that it is in a position regarding the Company,
which, based upon employment, investments, business relationship or economic
bargaining power, enabled and enables the Subscriber to obtain information from
the Company in order to evaluate the merits and risks of this investment.

(m)

Such Subscriber is familiar with the nature and extent of the risks inherent in
investments in unregistered securities and in the business in which the Company
is engaged and intends to engage and has sufficient knowledge and experience in
business and financial matters to evaluate the nature of and risks attending,
investments of the type herein subscribed, and has determined that an investment
in the Company is consistent with the Subscriber’s investment objectives and
income prospects.

 

5

 


--------------------------------------------------------------------------------



 

 

(n)

Such Subscriber acknowledges that the Company has the unconditional right to
accept or reject this subscription, in whole or in part. The Company will notify
the Subscriber whether this subscription is accepted or rejected. If such
subscription is rejected, payment will be returned to the Subscriber.

4.

Representations of the Company. The Company hereby represents and warrants that
upon the Company’s receipt and acceptance of payment by the Subscriber hereunder
and issuance of certificates therefor, the Shares will be legally and validly
issued, non-assessable and free and clear of all liens and encumbrances.

5.

Indemnification. The Subscriber hereby agrees to indemnify and hold harmless the
Company and its respective officers, directors, employees, agents and affiliates
from and against any and all damages, losses, costs, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees) which they, or any
of them, may incur by reason of the Subscriber’s failure to fulfill any of the
terms and conditions of this Agreement or by reason of the Subscriber’s breach
of any of its representations and warranties contained herein. This Agreement
and the representations and warranties contained herein shall be binding upon
the Subscriber’s heirs, executors, administrators, representatives, successors
and assigns. THE COMPANY HAS BEEN ADVISED THAT THE INDEMNIFICATION OF THE
COMPANY, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES IS DEEMED TO
BE VOID AS AGAINST PUBLIC POLICY AND UNENFORCEABLE IN SOME JURISDICTIONS.

6.

Assignability. The Subscriber acknowledges that it may not assign any of its
rights to or interest in or under this Agreement without the prior written
consent of the Company, and any attempted assignment without such consent shall
be void and without effect.

7.

Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid, to the address of each party set forth herein. Any such notice shall be
deemed given when delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, three days after the date of deposit in
the United States mails.

8.

Miscellaneous.

(a)

This Agreement shall be construed in accordance with and governed by the laws
applicable to contracts made and wholly performed in the State of Delaware.

(b)

This Agreement may be executed in one or more counterparts.

(c)

This Agreement shall, except as otherwise provided herein, inure to the benefit
of and be binding on the Company and its successors and assigns and on the
Subscriber and its respective heirs, executors, administrators, successors and
assigns.

(d)

This Agreement, when accepted by the Company, will constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions,

 

6

 


--------------------------------------------------------------------------------



 

express or implied, oral or written, except as herein contained and the Merger
Agreement. This Agreement may not be modified, changed, waived or terminated
other than by a writing executed by all of the parties hereto. No course of
conduct or dealing shall be construed to modify, amend or otherwise affect any
of the provisions hereof.

(e)

When the context in which words are used in this Agreement indicates that such
is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice versa.

(f)

Captions are inserted for convenience only, are not a part of this Agreement and
shall not be used in the interpretation of this Agreement.

9.

CERTIFICATION. THE SUBSCRIBER CERTIFIES THAT IT HAS READ THIS ENTIRE
SUBSCRIPTION AGREEMENT AND THAT EVERY STATEMENT MADE BY THE SUBSCRIBER HEREIN IS
TRUE AND COMPLETE.

* * * * *

 

7

 


--------------------------------------------------------------------------------



 

 

SUBSCRIBER SIGNATURE PAGE

The undersigned, desiring to acquire the aggregate of ______________ shares of
Common Stock, par value $0.05 per share (the “Shares”), for a subscription price
of $4 per share, acknowledges that it has received and understands the terms and
conditions of the Subscription Agreement and that it does hereby agree to all of
the terms and conditions contained therein.

IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date set forth below.

Exact name(s) of Subscriber(s): __________________________________________

 

By: __________________________________________

 

 

Name of Witness: __________________________________________

 

 

Signature of Witness: __________________________________________

 

Date: February 14, 2006

 

Residence or Mailing Address:                                          
                                          

Telephone Numbers (include Area Code):

Business: (

)                                 

Home: (

)                                     

Social Security Number(s):                                          
                        

Mailing Address for Correspondence from the Company (if different):
                                             

                                          
                                                                     

 

The foregoing subscription is accepted by Thorium Power, Inc. on the 14th day of
February, 2006.

 

 

THORIUM POWER, INC.

 

 

By: /s/ Seth Grae

 

 

Seth Grae, President

 

 

8

 

 

 